      Case 3:18-cv-01523 Document 61 Filed 02/12/20 Page 1 of 4 PageID #: 580




                         IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT HUNTINGTON


 MICHAEL WALKER, individually,

      Plaintiff,
 v.                                                               Civil Action No. 3:18-cv-01523
                                                                 Honorable Robert C. Chambers
 M.H. LOVEJOY, in his individual capacity;
 B.E. DONAHOE, in his individual capacity;
 B.W. PAULEY, in his individual capacity;
 PUTMAN COUNTY COMMISSION, a
 political subdivision of the State of West
 Virginia,

      Defendants.


              DEFENDANTS’ MOTION TO STRIKE REPLY MEMORANDUM
                   FILED WITHOUT THE LEAVE OF THE COURT

         COME NOW the Defendants, Brian E. Donohoe and Brandon W. Pauley, by counsel

Charles R. Bailey, Adam K. Strider, and the law firm of Bailey & Wyant, PLLC, and hereby move

to strike Plaintiff’s Reply Memorandum, ECF Doc. No. 59, which was filed without the leave of the

Court.

         Due to the Plaintiff’s continued disregard for the Court’s briefing schedules, the Defendants

must once again file a Motion to Strike. The Court’s Order which permitted the briefing of the

Plaintiff’s Motion for Leave, ECF Doc. No. 57, stated as follows:

         By the end of Friday, February 7, 2020, Plaintiff must file a motion seeking leave
         explaining why he did not file the Reply in a timely manner or raise a request to file
         the Reply at oral argument. Plaintiff may attach the Reply as an exhibit to the motion
         seeking leave. Defendants may file a response to the motion seeking leave by
         Tuesday, February 11, 2020.


                                                   1
     Case 3:18-cv-01523 Document 61 Filed 02/12/20 Page 2 of 4 PageID #: 581




See “Order,” ECF Doc. No. 56. The Plaintiff filed his Motion for Leave on Thursday, February 6,

2020. See ECF Doc. No. 57. The Defendants filed their Response on Tuesday, February 11, 2020.

See ECF Doc. No. 58. The Order does not contemplate the filing of a Reply. Therefore, the

Plaintiff’s Reply was filed without leave, and should be stricken.

         The undersigned would like to assure the Court that they were never in possession of the

CAD sheet, which was a public document equally available to both parties, and did not withhold it

from the Plaintiff. The Defendants never sought to obtain this document, which was a public

document in the possession of Putnam County Emergency Services, a distinct corporation from the

Putnam County Commission, because the facts it was likely to contain did not appear germane. All

facts giving rise to reasonable suspicion were readily observable to the officers when driving past the

Plaintiff, and the time of the stop was uncontested on the record.1 The officers did not have any

independent recollection of the time of day, and did not testify to the time of day on the record, nor

were they asked. While defense counsel cited to the Plaintiff’s at-the-time undisputed deposition

testimony as to the time of the day in the briefs, as they had no reason to disbelieve or dispute it, it

was by no means central to either party’s stated position, as discussed in the Defendants’ Response,

ECF Doc. No. 55.

         The final decision in the case is now before the Court, and the Plaintiff is simply ‘flooding

the zone’ with issues that could have and should have been addressed during the pendency of

discovery. The Plaintiff was at all times in possession of a document, the Facebook post, which

purports to show the true time of day of the stop, and a public document showing the same

information was accessible to him. Had he believed the time of day was germane to a contested


1 If anything, the CAD sheet is favorable to the Defendants’ position, as it provides concrete evidence of a call by a
concerned citizen living in the area regarding a man with a firearm headed westbound on Teays Valley Road toward the
Sheetz. The Sheetz is directly across the road from Teays Valley Christian School.

                                                          2
    Case 3:18-cv-01523 Document 61 Filed 02/12/20 Page 3 of 4 PageID #: 582




issue in the case, or that his own sworn testimony was untrue, he had the means to raise or pursue the

issue, but declined to do so until the absolute last minute with a dispositive motion pending before

the Court following oral argument.

       WHEREFORE, for the reasons stated herein, the Defendants respectfully pray this

Honorable Court GRANT their Motion to Strike Reply Memorandum Filed Without Leave, that

ECF Doc. No. 59 be stricken from the record of the case, and that the Court grant them such other

relief as it deems just and proper.

                                                      BRIAN E. DONOHOE and BRANDON W.
                                                      PAULEY,

                                                      By Counsel,



 /s/ Adam K. Strider ______________
Charles R. Bailey (WV Bar #0202)
Adam K. Strider (WV Bar #12483)
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, West Virginia 25337-3710
T: 304.345.4222
F: 304.343.3133
cbailey@baileywyant.com
astrider@baileywyant.com




                                                  3
      Case 3:18-cv-01523 Document 61 Filed 02/12/20 Page 4 of 4 PageID #: 583




                    IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT HUNTINGTON


 MICHAEL WALKER, individually,

      Plaintiff,
 v.                                                      Civil Action No. 3:18-cv-01523
                                                        Honorable Robert C. Chambers
 M.H. LOVEJOY, in his individual capacity;
 B.E. DONAHOE, in his individual capacity;
 B.W. PAULEY, in his individual capacity;
 PUTMAN COUNTY COMMISSION, a
 political subdivision of the State of West
 Virginia,

      Defendants.

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of foregoing DEFENDANTS’
MOTION TO STRIKE REPLY MEMORANDUM FILED WITHOUT THE LEAVE OF THE
COURT was served upon the following party through the Court’s CM/ECF System on February
12, 2020:

                                    John H. Bryan
                             Law Office of John H. Bryan
                                   611 Main Street
                                     PO Box 366
                                  Union, WV 24983
                         Email Address: jhb@johnbryanlaw.com
                            Attorney For: Michael Walker

                                               /s/ Adam K. Strider ______________
                                              Charles R. Bailey (WV Bar #0202)
                                              Adam K. Strider (WV Bar #12483)
                                              BAILEY & WYANT, PLLC
                                              500 Virginia Street, East, Suite 600
                                              Post Office Box 3710
                                              Charleston, West Virginia 25337-3710
